DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 01/06/2022

	Claim(s) 1-21 are pending.
	The 35 U.S.C § 103 rejection to claims 1-21 have been fully considered in view of the amendments received 01/06/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 01/06/2022


Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive; as expressed below.

Regarding independent claim(s) 1, 11, and 16:

Applicant argues (Remarks, Page 7, ¶ 2), “By contrast, claim 1 recites, in part, using ‘logic to predict one or more three-dimensional (3D) meshes based on a plurality of digital images.’ In other words, Hemmer does not disclose using logic to predict one or more 3D meshes from images, but rather uses information about a 3D object to identify the 3D object (e.g. identifying whether the 3D object is a dog, cat, human, etc.).”
The Examiner disagrees. Applicant’s arguments fail to view the teachings of Hemmer et al. (US PGPUB No. 20200099954 A1), wherein Hemmer et al. teaches the functionality to estimate through calculations one or more three-dimensional meshes (Hemmer; “The stored 3D objects can be deformable 3D shape models (e.g., a mesh having given attributes that can be manipulated as necessary) that can be used in a prediction scheme” [¶ 0042], such that “… the prediction scheme can be used to compress a background image in a frame of video, a 3D object that moves (e.g., predictable moves) within an image plane of the frame of video, a portion of the 3D object, a layer (e.g., as part of a Z-order image) of a video frame including a 3D object, a container (e.g., a standard mesh object) including a 3D object, and the like” [¶ 0042]), based on pixel information corresponds to a plurality of digital images (Hemmer; “… a pixel, block and/or patch in a frame of a video” [¶ 0043]; such that, “Video data 5 is input to the encoder 105 where frame 110 is selected from a plurality of frames included in video data 5” [¶ 0045], “The delta coding can include locating correlating pixels/blocks/patches in a key frame (e.g., previous neighboring key frame, upcoming neighboring key frame) and then calculating a delta value for pixels in a frame being encoded” [¶ 0046]). Thus, the functional processing using information to further estimate the three-dimensional model/mesh based on pixel information of one or more frames. In other words, Applicant fails to view were Hemmer teaches pixel data within one or more media frames is used to estimate/predict dynamic aspects of a three-dimensional model/mesh.
Therefore, Applicant fails to provide clear differences between the prior art and the claimed subject matter as argued above.  

Applicant’s arguments (Remarks, Page 8, ¶ 1), filed 01/06/2022, with respect to the rejection(s) of claim(s) 11 and 16 under 35 U.S.C § 103 have been fully considered but they are not persuasive due to claim 11’s and claim 16’s similarity to claim 1. Therefore, the rejection would been maintained for reasons as addressed above.


Regarding dependent claim(s) 2-10, 12, 14, 15, and 17-20:

Applicant’s arguments (Remarks, Page 8, ¶ 2 and Page 9, ¶ 1), filed 01/06/2022, with respect to the rejection(s) of claim(s) 2, 8, 9, 12, and 14 under 35 U.S.C § 103 have been fully considered, due the dependency upon claims 1, 11, and 16 respectively. Wherein, the arguments are not persuasive, regarding reasons as addressed above.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9 11, 12, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hemmer et al., US PGPUB No. 20200099954 A1, hereinafter Hemmer.

	
Regarding claim 1, Hemmer discloses a processor (Hemmer; a processor [¶ 0165-0167]; moreover, CPU and/or GPU [¶ 0147, ¶ 0242, and ¶ 0250], and encoder system processor [¶ 0234-0236] as well as decoder system processor [¶ 0243-0245], as illustrated within Fig. 12 and Fig. 13), comprising: 
logic to predict one or more three-dimensional (3D) meshes based on a plurality of digital images (Hemmer; the processor, as addressed above, comprises logic/functionality to predict one or more 3D meshes (i.e. 3D objects) [¶ 0042-0043 and ¶ 0047] based on a plurality of digital images/frames [¶ 0045-0046], as illustrated within Fig. 1), wherein the one or more 3D meshes are refined using a trained decoder based on differences between the one or more 3D meshes and the plurality of digital images (Hemmer; the one or more 3D meshes (i.e. 3D objects) are refined/modified using a trained decoder [¶ 0061-0063 and ¶ 0066] based on differences between the one or more 3D meshes and the plurality of digital images/frames [¶ 0014-0016 and ¶ 0064-0066]; moreover, encoder and decoder in relation with a trained model and mesh [¶ 0016 and ¶ 0048]).  

Regarding claim 2, Hemmer further discloses the processor of claim 1, wherein predicting the one or more 3D meshes based on the plurality of digital images (Hemmer; predicting the one or more 3D meshes (i.e. 3D objects) based on the plurality of digital images/frames, as addressed within parent claim(s)) comprises: 
executing the decoder to produce a mesh of an object from a first value in a latent space (Hemmer; executing the decoder [¶ 0061-0063] to produce a 3D object (i.e. mesh of an object) from a 1st value (i.e. encoder data, metadata, frame data, predicted data, stored 3D object) in a latent space [¶ 0014-0016 and ¶ 0064-0066]; wherein, a 3D object corresponds to a mesh of an object [¶ 0042-0043] in a latent space [¶ 0016 and ¶ 0047]); and 
refining the mesh of the object using the decoder (Hemmer; refining/modifying the 3D object (i.e. mesh of the object) [¶ 0014-0016 and ¶ 0064-0066] using the decoder [¶ 0061-0063]), wherein refining the mesh of the object comprises selecting a second value in the latent space based on one or more geometric constraints associated with the plurality of digital images of the object (Hemmer; refining/modifying the 3D object (i.e. mesh of the object) comprises selecting a 2nd value (i.e. secondary and/or proxy 3D object) in the latent space based on one or more geometric constraints associated with the plurality of digital images/frames of the 3D object (i.e. (mesh) object) [¶ 0014-0017 and ¶ 0064-0066]; wherein, a 3D object corresponds to a mesh of an object [¶ 0042-0043] in a latent space [¶ 0016 and ¶ 0047]; moreover, a mesh corresponding to the stored 3D object can be translated and oriented (i.e. geometric constraints) based on the identified position (e.g., location) of the 3D object and the identified orientation of the 3D object, and then points corresponding to the translated and oriented stored 3D object can be matched to points of a corresponding (e.g., the same) 3D object located in a nearby (temporally), previously decoded, key frame [¶ 0066]). 

Regarding claim 8, Hemmer further discloses the processor of claim 2, further comprising logic that generates the decoder as a decoder of a variational autoencoder capable of reconstructing a set of training meshes input into the variational autoencoder (Hemmer; logic that generates the decoder as a decoder of a VAE capable of reconstructing a set of training meshes input into the VAE [¶ 0061, ¶ 0066, and ¶ 0134]; wherein, a decoder (implementing a neural network) of an VAE [¶ 0061, ¶ 0131-0134, and ¶ 0164] in relation with representations for 3D objects [¶ 0135-0137]; moreover, transforming a 3D proxy [¶ 0089 and ¶ 0111]; such that, machine trained generative modeling utilizes a neural network in a decoder of an autoencoder [¶ 0014-0016 and ¶ 0018], additionally, variational and/or convolutional autoencoder associated with an encoder [¶ 0125-0129]).  

Regarding claim 9, Hemmer further discloses the processor of claim 8, wherein generating the decoder as a decoder of the variational autoencoder (Hemmer; generating the decoder as a decoder of the VAE, as addressed within the parent claim(s)) comprises: 
for each training mesh in the set of training meshes, aggregating multiple orderings of points in the training mesh into a standardized value in the latent space (Hemmer; generating the decoder as a decoder of the VAE, as addressed above, comprises aggregating multiple orderings/arrangements of points in the training mesh into a standardized value in the latent space for each training mesh in the set of training meshes [¶ 0130-0134]); and 
training the decoder to reconstruct the training mesh from the standardized value (Hemmer; generating the decoder as a decoder of the VAE, as addressed above, comprises training [¶ 0138-0139 and  0141] the decoder to reconstruct the training mesh from the standardized value [¶ 0061 and ¶ 0135-0136]; moreover, a decoder implementing a neural network [¶ 0131-0134 and ¶ 0164]).  

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 2, due to the similarities claim 12 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 12.
Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 8, due to the similarities claim 13 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 13.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 9, due to the similarities claim 14 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 14.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 1, due to the similarities claim 16 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 16; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Hemmer discloses a non-transitory computer readable medium storing instructions that, when executed by a processor (Hemmer when executed by a processor a non-transitory computer readable medium storing instructions associated with an encoder and/or decoder that [¶ 0234-0235, ¶ 0237, ¶ 0241 ¶ 0245-0246, and ¶ 0249]), cause the processor to at least perform (Hemmer; the processor when executing instructions, as addressed above, causes the processor to at least perform tasks [¶ 0005, ¶ 0011, and ¶ 0017]).
(further refer to the rejection of claim 1)






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer as applied to claim(s) 2 and 16 above, and further in view of Sheffield et al., US PGPUB No. 20190362551 A1, hereinafter Sheffield.

Regarding claim 3, Hemmer further discloses the processor of claim 2, wherein refining the mesh of the object (Hemmer; refining/modifying the 3D object (i.e. mesh of the object), as addressed within the parent claim(s)) comprises:
selecting the first value (Hemmer; refining/modifying the 3D object (i.e. mesh of the object), as addressed above, comprises selecting the 1st value (i.e. encoder data, metadata, frame data, predicted data, stored 3D object) [¶ 0064-0066] by a decoder [¶ 0061-0063]; moreover, one or more data value sources selected/processed by a decoder [¶ 0014-0016 and ¶ 0061-0062], as illustrated within Fig. 1); 
calculating a value between the mesh and the plurality of digital images of the object (Hemmer; refining/modifying the 3D object (i.e. mesh of the object), as addressed above, comprises calculating a value (i.e. difference, variable) between the 3D object (i.e. mesh) and the plurality of digital images/frames of the object [¶ 0066-0067]); and 
performing gradient descent on the first value using the decoder to reduce the value (Hemmer; refining/modifying the 3D object (i.e. mesh of the object), as addressed above, comprises performing reduction (i.e. gradient descent) [¶ 0061 and ¶ 0228] on the 1st value (i.e. encoder data, metadata, frame data, predicted data, stored 3D object) using the decoder to reduce the value (i.e. difference, variable) [¶ 0064-0067]).  
Hemmer fails to disclose calculating an error; and
to reduce the error.
Sheffield; refining the mesh of the object [¶ 0070-0072]; wherein, a machine learning model [¶ 0064 and ¶ 0071-0073] produces a mesh of an object [¶ 0086-0088 and ¶ 0090]) comprises:
selecting the first value (Sheffield; refining the mesh of the object, as addressed above, comprises selecting the 1st value [¶ 0067-0068 and ¶ 0070-0072]; wherein, the 1st value corresponds to a numeric weight and/or function value [¶ 0069-0071]); 
calculating an error between the mesh and the plurality of digital images of the object (Sheffield; refining the mesh of the object, as addressed above, comprises calculating an error [¶ 0071] that is between the mesh and the plurality of digital images of the object [¶ 0025, ¶ 0030, and ¶ 0048-0049], as illustrated within Figs. 1-2, given the application of the learning model [¶ 0064-0066, ¶ 0074, and ¶ 0090]); and 
performing gradient descent on the first value using decoder to reduce the error (Sheffield; refining the mesh of the object, as addressed above, comprises performing gradient descent on the 1st value using machine learning model (i.e. decoder, one or more functions and/or filters) to reduce the error [¶ 0071]; wherein, the 1st value corresponds to a numeric weight and/or function value [¶ 0069-0072]).
Hemmer and Sheffield are considered to be analogous art because both pertain to generating and/or managing data in relation with utilizing a data-structure, wherein one or more computerized units are utilized in order to produce a learning model.
Hemmer, to incorporate refining the mesh of the object comprises: selecting the first value; calculating an error between the mesh and the plurality of digital images of the object; and performing gradient descent on the first value using decoder to reduce the error (as taught by Sheffield), in order to provide improved object models that is are easily animated, manipulated, and/or stored (Sheffield; [¶ 0001-0002]).

Regarding claim 4, Hemmer in view of Sheffield further discloses the processor of claim 3, wherein selecting the first value comprises at least one of randomizing the first value, selecting the first value based on the plurality of digital images (Hemmer; selecting the 1st value(i.e. encoder data, metadata, frame data, predicted data, stored 3D object) by a decoder [¶ 0062-0065] comprises selecting the 1st value (i.e. encoder data, metadata, frame data, predicted data, stored 3D object) based on the plurality of digital images/frames [¶ 0066-0067]; moreover, one or more data value sources selected/processed by a decoder [¶ 0014-0016 and ¶ 0061-0062] based on a plurality of digital images/frames [¶ 0045-0046], as illustrated within Fig. 1), or initializing the first value based on sparse features extracted from the plurality of digital images.  

Regarding claim 5, Hemmer further discloses the processor of claim 2, refining the mesh of the object (Hemmer; refining/modifying the 3D object (i.e. mesh of the object), as addressed within the parent claim(s)).

for each meshlet in the set of meshlets, selecting the second value in the latent space to learn a prior for a portion of the mesh represented by the meshlet; and
reconstructing the mesh from the set of meshlets.
However, Sheffield teaches wherein refining the mesh of the object (Sheffield; modifying/refining the mesh of the object [¶ 0070-0072]; wherein, a mesh of the object is modifiable/refine-able [¶ 0086-0088]) comprises:
dividing the mesh into a set of meshlets (Sheffield; dividing the mesh into a set a segments (i.e. meshlets) [¶ 0087-0088 and ¶ 0090], as depicted within Figs. 9 and 10; moreover, segmentation of the object (mesh) model [¶ 0074-0075 and ¶ 0077]); 
for each meshlet in the set of meshlets (Sheffield; for each segment (i.e. meshlet) in the set of segments (i.e. meshlets) [¶ 0082 and ¶ 0084-0085]; wherein, segments are associated with mesh construction [¶ 0087-0088], as depicted within Fig. 10, and mesh deconstruction [¶ 0074-0075 and ¶ 0077], as depicted within Fig. 7), selecting the second value in the latent space to learn a prior for a portion of the mesh represented by the meshlet (Sheffield; selecting the 2nd value in the latent/hidden (layered) space [¶ 0070-0072] to learn a match/prior for a portion of the mesh represented by the segment (i.e. meshlet) [¶ 0074-0075] for each segment (i.e. meshlet) in the set of segments (i.e. meshlets) [as addressed above]); and
Sheffield; modifying/reconstructing the mesh from the set of segments (i.e. meshlets) [¶ 0086-0088 and ¶ 0090]). 
Hemmer and Sheffield are considered to be analogous art because both pertain to generating and/or managing data in relation with utilizing a data-structure, wherein one or more computerized units are utilized in order to produce a learning model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Hemmer, to incorporate refining the mesh of the object comprises: dividing the mesh into a set of meshlets; for each meshlet in the set of meshlets, selecting the second value in the latent space to learn a prior for a portion of the mesh represented by the meshlet; and reconstructing the mesh from the set of meshlets (as taught by Sheffield), in order to provide improved object models that is are easily animated, manipulated, and/or stored (Sheffield; [¶ 0001-0002]).

Regarding claim 6, Hemmer in view of Sheffield further discloses the processor of claim 5, wherein refining the mesh of the object (Sheffield; modifying/refining the mesh of the object [¶ 0070-0072]; wherein, a mesh of the object is modifiable/refine-able [¶ 0086-0088]) further comprises, for each meshlet in the set of meshlets (Sheffield; for each segment (i.e. meshlet) in the set of segments (i.e. meshlets) [¶ 0082 and ¶ 0084-0085]; wherein, segments are associated with mesh construction [¶ 0087-0088], as depicted within Fig. 10, and mesh deconstruction [¶ 0074-0075 and ¶ 0074], as depicted within Fig. 7), learning a custom pose of the Sheffield; learning a custom configuration/pose of the segment (i.e. meshlet) that matches/aligns a surrounding configuration (i.e. global pose) of the images with known configuration (i.e. canonical pose) of the segment (i.e. meshlet) [¶ 0082 and ¶ 0084-0087]; moreover, configuration/pose matching [¶ 0027-0029] and surrounding configuration [¶ 0047-0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Hemmer as modified by Sheffield, to incorporate refining the mesh of the object further comprises, for each meshlet in the set of meshlets, learning a custom pose of the meshlet that aligns a global pose of the images with a canonical pose of the meshlet (as taught by Sheffield), in order to provide improved object models that is are easily animated, manipulated, and/or stored (Sheffield; [¶ 0001-0002]).

Regarding claim 7, Hemmer in view of Sheffield further discloses the processor of claim 5, wherein refining the mesh of the object further comprises iteratively increasing a resolution of the set of meshlets to meet the one or more geometric constraints (Sheffield; modifying/refining the mesh of the object [¶ 0086-0088] using a learning model [¶ 0070-0072] further comprises iteratively increasing a resolution, as illustrated within iterations 902-908 within Fig. 9, of the set of segments (i.e. meshlets) to meet the one or more geometric constraints [¶ 0084-0087]). 
Hemmer as modified by Sheffield, to incorporate refining the mesh of the object further comprises iteratively increasing a resolution of the set of meshlets to meet the one or more geometric constraints (as taught by Sheffield), in order to provide improved object models that is are easily animated, manipulated, and/or stored (Sheffield; [¶ 0001-0002]).

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 3, due to the similarities claim 17 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 17.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 5, due to the similarities claim 19 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 7, due to the similarities claim 20 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 20.



Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer as applied to claim(s) 9 and 14 above, and further in view of Rolfe et al., US PGPUB No. 20180101784 A1, hereinafter Rolfe.

Regarding claim 10, Hemmer further discloses the processor of claim 9, wherein aggregating the multiple orderings of points in the training mesh into the standardized value (Hemmer; aggregating the multiple orderings/arrangements of points in the training mesh into the standardized value, as addressed within the parent claim(s)) comprises: 
applying an encoder to the multiple orderings of points to generate intermediate representations of the multiple orderings of points (Hemmer; aggregating the multiple orderings/arrangements of points in the training mesh into the standardized value, as addressed above, comprises applying an encoder (i.e. autoencoder) to the multiple orderings/arrangements of points to generate intermediate representations of the multiple orderings/arrangements of points [¶ 0130-0132 and ¶ 0134-0137]); and 
calculating the intermediate representations into the standardized value (Hemmer; aggregating the multiple orderings/arrangements of points in the training mesh into the standardized value, as addressed above, comprises calculating the intermediate representations into the standardized value [¶ 0131-0132 and ¶ 0134-0137]).  
Hemmer fails to explicitly disclose an averaging the intermediate representations into the standardized value.
Rolfe; aggregating/organizing the multiple orderings of nodes/points in the training mesh into a probability distribution (i.e. standardized value) [¶ 0079-0081]; moreover, VAE [¶ 0124-00125] node configuration [¶ 0157-0158 and ¶ 0188-0189] associated with convolution architectures [¶ 0165-0167]) comprises: 
applying an encoder to the multiple orderings of points to generate intermediate representations of the multiple orderings of points (Rolfe; applying an encoder to the multiple orderings of nodes/points to calculate/generate intermediate representations of the multiple orderings of nodes/points [¶ 0124-0125 and ¶ 0155-0157], as depicted within Fig. 3 and 5; in addition, function for calculation of values [¶ 0099-0100 and ¶ 0129-0130]; moreover, hierarchical VAE [¶ 0151-0153] associated with layers [¶ 0169, ¶ 0185, and ¶ 0188]); and 
averaging the intermediate representations into the standardized value (Rolfe; averaging the intermediate representations into the probability distribution (i.e. standardized value) [¶ 0124-0125 and ¶ 0158-0159]).  
Hemmer and Rolfe are considered to be analogous art because both pertain to generating and/or managing data in relation with utilizing a data-structure, wherein one or more computerized units are utilized in order to produce a learning model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Hemmer, to incorporate wherein aggregating the multiple orderings of points in the training mesh into the standardized value comprises: applying an encoder to the multiple orderings of points to as taught by Rolfe), in order to provide optimization in relation with machine learning associated with minimizing a loss function on a training set (Rolfe; [¶ 0002-0005]).

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 10, due to the similarities claim 15 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 15.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Sheffield as applied to claim(s) 17 above, and further in view of Godard et al., US PGPUB No. 20190356905 A1, hereinafter Godard.

Regarding claim 18, Xu Hemmer in view of Sheffield and Hemmer further discloses the non-transitory computer readable medium of claim 17, the error (Sheffield; the error [¶ 0070-0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Hemmer as modified by Sheffield, to incorporate the error (as taught by Sheffield), in order to provide improved object models that is are easily animated, manipulated, and/or stored (Sheffield; [¶ 0001-0002]).

However, Godard teaches wherein the error comprises at least one of a photometric error or a silhouette error (Godard; the error comprises a photometric error [¶ 0044 and ¶ 0061-0062] associated with a training model [¶ 0006-0007 and ¶ 0073-0074]).
Hemmer in view of Sheffield and Godard are considered to be analogous art because they pertain to generating and/or managing data in relation with utilizing a data-structure, wherein one or more computerized units are utilized in order to produce a learning model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Hemmer as modified by Sheffield, to incorporate the error comprises at least one of a photometric error or a silhouette error (as taught by Godard), in order to provide improved imaging that enables a reduction of artifacts (Godard; [¶ 0003 and ¶ 0005-0007]).



Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer as applied to claim(s) 1 above, and further in view of Aksit et al., US PGPUB No. 20200151952 A1, hereinafter Aksit.

Regarding claim 21, Hemmer further discloses the processor of claim 1, wherein the logic to predict the one or more 3D meshes comprises logic (Hemmer; the logic/functionality to predict one or more 3D meshes (i.e. 3D objects) [¶ 0042-0043 and ¶ 0047]).
Hemmer fails to disclose the one or more 3D meshes comprises logic to generate the one or more 3D meshes.
However, Aksit teaches the logic to predict the one or more 3D meshes comprises logic to generate the one or more 3D meshes (Aksit; logic/functionality to predict/estimate the one or more 3D meshes comprises logic/functionality to generate the one or more 3D meshes [¶ 0019-0020, ¶ 0025, and ¶ 0057]; moreover, 3D mesh source for generating a 3D mesh target [¶ 0016-0017]).
Hemmer and Aksit are considered to be analogous art because they pertain to generating and/or managing data in relation with utilizing a data-structure, wherein one or more computerized units are utilized in order to produce a learning model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Hemmer, to incorporate the logic to predict the one or more 3D meshes comprises logic to generate the one or more 3D meshes (as taught by Aksit), in order to provide improved imaging that enables a reduction in production time and resource costs (Aksit; [¶ 0017-0018]).






Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616